          Case 5:21-cm-00002-ELW *SEALED* Document 2 *SEALED*                                        Filed 01/11/21 Page 2 of 2
                                           PagelD #: 16
 AO 93 (Rev. 11/ 13) Search and Seizure Warrant (Page 2)


                                                                       Return
 Case     o.:                              Date and time warrant executed:          Copy of warrant and inventory left with:
           _,L~.--3':f            J.°i      D\ l I         QC I     5': 'tS-            ..f-\-   i         _51·c{~_f'L,e_
 Inventory made in the presence of :
             c         5 kDC. IA..
 Inventory of the property taken and name of any person( s) seized:

 - 2 A P \.h + ' )-J                ~-, ~             S+-\A.n d-e..vi c,e_ f4ut:::- a.Je,,
-- cD bl~              R.t¼JL, v          r~                    3
                                                      a_~ , 1'""1

 d.'I. C.,o'of"Q.                 rv\~LKD            t-Cl.\ k.. (CAcli05
- be.c~ \
- rel.ft'.- y-
 No+-h\ ~ ~Lu;-¼e..Y:---- - - - - --                                                                  - --           -      -




                                                                    Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.



Date:      1/    1\   iad)c}- L _



        Returned b~ ~              onic mail
         Jb.nthis~                day of                                             Erin L. Wiedema nn
            ®AQ ng- ' 2~                       .                                    U. 5. Magistrate Judge
           Case 5:21-cm-00002-ELW *SEALED*                            Document 2 *SEALED*                Filed 01/11/21            Page 1 of 2
                                                                       PagelD #: 15
AO 93 (Rev. 11/13) Search and Seizure Warrant




                                            UNITED STATES DISTRICT COURT
                                                                             for the
                                                               Western District of Arkansas

                   In the Matter of the Search of                               )
              (Briefly describe the property to be searched                     )
               or identifo the person by name and address)                      )      Case No.    5: 21-CM-02
                      17853 North Mount Olive Rd.,                              )
                          Gravette, AR 72736                                    )
                                                                                )

                                                  SEARCH AND SEIZURE WARRANT
To:        Any authorized law enforcement           officer
         An application by a federal law enforcement               officer or an attorney for the government     requests the search
of the following person or property located in the                         Western            District of                   Arkansas
(identify the person or describe the property to be searched and give its location):


      Described    in Attachment A




         I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identifo the person or describe the property to be seized):

      Described in Attachment        B




           YOU ARE COMMANDED to execute this warrant on or before          January 25, 2021       (not to exceed 14 days)
                                          0 at any time in the day or night because good cause has been established.
       ~ in the daytime 6:00 a.m. to 10:00 p.m.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
         The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to          Erin L. Wiedemann, Chief U.S. Magistrate Judge
                                                                                                     (United States Magistrate Judge)

       o Pursuant to 18 U.S.C. § 3103a(b), I fmd that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
       o for __    days (not to exceed 30)  0 until, the facts justifying, the later specific date of


Date and time issued:              01/11/2021 4:34 pm                                                     •
                                                                                                               Judge's Signature


City and state:              Fayetteville, AR                                               Erin L. Wiedemann,     Chief U.S. Magistrate Judge
                                                                                                           Printed name and title
